        Case 4:17-cv-00201-RM Document 98 Filed 03/14/19 Page 1 of 8



 1
     James H. Kaster*, MN Bar. No. 053946
 2   kaster@nka.com
     David E. Schlesinger, AZ Bar No. 025224
 3   schlesinger@nka.com
 4   Lindsey E. Krause*, MN Bar No. 0398431
     lkrause@nka.com
 5   NICHOLS KASTER, PLLP
     4600 IDS Center
 6
     80 South Eighth Street
 7   Minneapolis, MN 55402
     Tel: (612) 256-3200
 8   Fax: (612) 215-6870
 9   * admitted pro hac vice

10   Attorneys for Plaintiffs
11                       IN THE UNITED STATES DISTRICT COURT
12                           FOR THE DISTRICT OF ARIZONA

13   Thomas Montgomery and Myshell                   ) Case No.: CV-17-00201-TUC-RM
                                                     )
     Molina, husband and wife,                       )
14
                    Plaintiffs,                      )
15                                                   ) PLAINTIFFS’ REPLY IN SUPPORT
            v.                                       )    OF MOTION TO BIFURCATE
16
                                                     )
                                                     )
                                                     )
17   Union Pacific Railroad Co.,                     )
                                                     )
18                  Defendant.                       )
                                                     )
19                                                   )
                                                     )
20

21
            Plaintiffs Thomas Montgomery and Myshell Molina, by and through their
22
     attorneys, respectfully file this reply memorandum in support of their Motion to Bifurcate.
23

24   Defendant Union Pacific Railroad Company’s (“Union Pacific”) arguments against

25   bifurcation are unpersuasive, and Plaintiffs respectfully request that the Court bifurcate
26
     trial in this matter into separate liability and damages phases in order to protect Plaintiffs
27
     from certain, severe prejudice if the issues are tried together.
28
                                                     -1-
                             PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO BIFURCATE
        Case 4:17-cv-00201-RM Document 98 Filed 03/14/19 Page 2 of 8


                                             ARGUMENT
 1

 2          I.     Evidence of Montgomery’s Alleged Misstatements Are Irrelevant to
                   Liability and Must Be Reserved for Purposes of Damage Calculations
 3                 Only
 4
            The law is clear: any after-acquired evidence should be limited to the calculation of
 5
     damages, and should not be used to cloud the wrongfulness behind Union Pacific’s refusal
 6

 7   to hire Montgomery for the Train Crew position. This case is analogous to the situation in
 8   McKennon v. Nashville Banner Pub. Co., where “an unlawful motive was the sole basis
 9
     for the [employment decision].” 513 U.S. 352, 359 (1995). It is undisputed that Union
10
     Pacific rejected Montgomery for the Train Crew position solely due to his medical
11

12   condition. As in McKennon, Montgomery’s alleged misstatements “were not discovered
13   until after [he] had been [rejected]. [Union Pacific] could not have been motivated by
14
     knowledge it did not have and it cannot now claim that [Montgomery] was [rejected] for
15
     the nondiscriminatory reason.” Id. at 359-360.
16

17          In its attempts to utilize this after-acquired evidence at the liability stage, Union

18   Pacific seeks to impose a stricter “qualification” requirement on Montgomery than is
19
     proper under the ADA. Under the ADA, an employee must satisfy the requisite skill,
20
     experience, education, and other job-related requirements of the employment position. 42
21

22   U.S.C. § 12112; 29 C.F.R. § 1630.2(m). According to guidance promulgated by the

23   EEOC, “[j]ob-related requirements, also known as ‘qualification standards,’ may include .
24
     . . possessing specific training[,] possessing specific licenses or certificates[,] possessing
25
     certain physical or mental abilities . . . [,] meeting health or safety requirements[.] and
26

27   demonstrating certain attributes such as the ability to work with other people or to work

28
                                                    -2-
                            PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO BIFURCATE
        Case 4:17-cv-00201-RM Document 98 Filed 03/14/19 Page 3 of 8


     under pressure.” “The Americans With Disabilities Act: Applying Performance And
 1

 2   Conduct Standards to Employees With Disabilities,” EQUAL EMPLOYMENT OPPORTUNITY
 3   COMMISSION,      (December       20,     2017),      https://www.eeoc.gov/facts/performance-
 4
     conduct.html. There is no dispute that Montgomery met the basic job-related requirements
 5
     and possessed the skills necessary to perform the Train Crew job, as evidenced by his
 6

 7   experience at BNSF and his receipt of a conditional offer of employment. There is no
 8   evidence to suggest that the questions to which Montgomery allegedly provided untruthful
 9
     answers are directly related to the skills necessary to perform the Train Crew position. At
10
     most, these questions serve as an arbitrary, company-imposed screening tool to reduce the
11

12   applicant pool. See, e.g., Awai v. Ethicon Inc., 2009 WL 10675230, *2-*3 (C.D. Cal. Dec.
13   16, 2009) (“[I]f the after-acquired evidence relates to an internal, self-imposed
14
     requirement, public policy dictates that the plaintiff be allowed some measure of relief for
15
     wrongful termination.”) (internal citations omitted).
16

17          Even assuming, arguendo, that the Court accepts Union Pacific’s contention that

18   these screening questions go to the issue of qualification, the Ninth Circuit has interpreted
19
     McKennon to hold that “‘after-acquired’ evidence’ of . . . qualifications was not
20
     admissible during the liability phase of trial.” Junot v. Maricopa County, 191 F.3d 460
21

22   (Table), at *1 (9th Cir. 1999). See also Junot v. Maricopa County, 67 F.3d 307 (Table), at

23   *2 (9th Cir. 1995) (holding that the district court’s jury instruction indicating that
24
     “defendant may rely on information unknown at the time but learned later to show that
25
     plaintiff was not ‘otherwise qualified’ for the job” was nullified by McKennon). This
26

27   Court has agreed:

28
                                                    -3-
                            PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO BIFURCATE
         Case 4:17-cv-00201-RM Document 98 Filed 03/14/19 Page 4 of 8


                   If after-acquired evidence were sufficient, standing alone, to
 1
                   warrant the grant of partial summary judgment to a defendant
 2                 on the issue of whether the plaintiff is a ‘qualified individual’
                   under the ADA, the after-acquired evidence would effectively
 3                 operate as an absolute bar to relief in the same way it would if
 4                 it were a permissible affirmative defense. The grant of partial
                   summary judgment solely on the basis of after-acquired
 5                 evidence would, therefore, be in violation of the principles
                   articulated in McKennon.
 6

 7   Burkhart v. Intuit Inc., 2009 WL 528603, *12 (D. Ariz. Mar. 2, 2009) (holding that after-
 8   acquired evidence of an applicant’s failure to disclose a felony conviction and other
 9
     misstatements did not bar plaintiff from all relief under the ADA).1 As such, this evidence
10
     must be reserved until after liability is established, and must only be used as it relates to a
11

12   calculation of damages.
13          II.    Utilizing This Evidence For Impeachment is Improper
14
            Union Pacific’s intent to utilize the after-acquired evidence of Montgomery’s
15
     alleged misstatements on his employment application for impeachment is also improper.
16

17   Although Rule 608 allows examination of a witness regarding specific instances of

18   conduct “if they are probative of the character for truthfulness or untruthfulness,” the
19
     Advisory Committee Notes that accompany the Rule acknowledge that with such
20
     evidence “the possibilities of abuse are substantial.” Fed. R. Evid. 608(6)(1). Therefore,
21

22   such specific instances must not be too remote in time and must be considered under the

23   general umbrellas of Rule 403 and Rule 611. See, e.g., Vaughn v. City of Los Angeles,
24
     1
25
       But see Anthony v. Trax International Corp., 2018 WL1811711 (D. Ariz. Apr. 17, 2018).
     In Anthony, the Court, in a footnote, held that after-acquired evidence as to a particular
26   qualification is relevant to proving a plaintiff’s prima facie case. However, Anthony failed
     to reference Junot, Burkhart, or any other case law within the Ninth Circuit in coming to
27   this conclusion, relying, instead, on a Third Circuit case and a case from the District of
28   North Dakota. See id. at *4 n. 2. This case is currently on appeal before the Ninth Circuit.
                                                     -4-
                             PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO BIFURCATE
        Case 4:17-cv-00201-RM Document 98 Filed 03/14/19 Page 5 of 8


     2017 WL 8786868, *2 (C.D. Cal. Oct. 30, 2017) (excluding evidence of a false statement
 1

 2   made seven years ago and acknowledging the context in which the statement was made).
 3   As further articulated in Plaintiffs’ initial memorandum in support of the Motion to
 4
     Bifurcate and above, this evidence has little to no probative value to determining liability
 5
     in this case. Furthermore, the statements at issue were made nearly five years ago, and
 6

 7   Defendant can provide no other, more recent situational evidence to suggest that
 8   Montgomery possesses a general reputation for untruthfulness. Moreover, Montgomery’s
 9
     credibility does not go “to the heart of” Union Pacific’s defense, or the ultimate question
10
     of whether Union Pacific acted in a discriminatory fashion. See, e.g., U.S. v. Hernandez,
11

12   618 Fed. Appx. 319, 321 (9th Cir. 2015) (citing United States v. Moran, 493 F.3d 1002,
13   1014 (8th Cir. 2007)).     See also Adrian v. New York City Transit Auth., 1997 WL
14
     1068713, *3 (E.D. N.Y. June 13, 1997) (The use of after-acquired evidence to impeach
15
     plaintiffs’ credibility, when the “claims challenge presumably well-documented decisions
16

17   of the [defendant]” is improper. Furthermore, “[t]o permit cross-examination on the after-

18   acquired evidence with respect to [plaintiffs’ credibility], but disallow consideration of
19
     that same evidence with regard to [defendants’ burden to show its employment decisions
20
     were justified] would significantly blur findings to be made by the trier of fact.”). As such,
21

22   this evidence must not be admitted during the liability phase, even for the limited purpose

23   of impeachment.
24

25

26

27

28
                                                    -5-
                            PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO BIFURCATE
        Case 4:17-cv-00201-RM Document 98 Filed 03/14/19 Page 6 of 8


           III.   Prejudice to Plaintiffs Will Not Be Remedied by a Jury Instruction.
 1

 2         When considering a motion to bifurcate, “prejudice is the Court’s most important
 3   consideration.” See Bard Peripheral Vascular, Inc. v. W.L. Gore & Associates, Inc., 2007
 4
     WL 3208540, *1 (D. Ariz. Oct. 30, 2007) (citing Laitram Corp. v. Hewlett-Packard Co.,
 5
     791 F.Supp. 113, 114 (E.D. La. 1992) (allowing the trial to proceed at three distinct
 6

 7   phases: liability, damages, and willfulness)). If the evidence of Montgomery’s alleged
 8   untruthfulness is presented to the jury, it would be so prejudicial that the jury may have
 9
     difficulty finding in Plaintiffs’ favor, despite the fact that such evidence is not for the
10
     jury’s consideration when determining liability and has no bearing on whether Union
11

12   Pacific acted discriminatorily. A limiting instruction will not shield Plaintiffs from this
13   prejudice. See, e.g., Adrian, 1997 WL 1068713, at *4 (“[T]he probative value of [after-
14
     acquired evidence] for impeachment purposes is substantially outweighed by the prejudice
15
     plaintiffs would suffer as a result of their introduction.”) Merely hearing such evidence
16

17   has the propensity to unnecessarily poison the well against Montgomery and prevent the

18   jury from fairly deciding whether Union Pacific’s failure to hire Montgomery –
19
     admittedly due to his medical condition – was unlawful.
20
                                            CONCLUSION
21

22         For the foregoing reasons, and for the reasons articulated in Plaintiffs’ initial

23   memorandum, Plaintiffs’ Motion to Bifurcate the Trial into Liability and Damages Phases
24
     must be granted.
25

26

27

28
                                                    -6-
                            PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO BIFURCATE
       Case 4:17-cv-00201-RM Document 98 Filed 03/14/19 Page 7 of 8


                                                 NICHOLS KASTER, PLLP
 1
     Date: March 14, 2019
 2                                               s/Lindsey E. Krause
                                                 James H. Kaster* (MN #53946)
 3                                                      kaster@nka.com
 4                                               David E. Schlesinger (AZ # 025224)
                                                        schlesinger@nka.com
 5                                               Lindsey E. Krause* (MN # 0398431)
                                                        lkrause@nka.com
 6
                                                 80 South Eighth Street
 7                                               4600 IDS Center
                                                 Minneapolis, Minnesota 55402-2242
 8                                               Telephone: (612) 256-3200
 9                                               Fax: (612) 338-4878
                                                 * admitted pro hac vice
10
                                                 ATTORNEYS FOR PLAINTIFF
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    -7-
                            PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO BIFURCATE
        Case 4:17-cv-00201-RM Document 98 Filed 03/14/19 Page 8 of 8


                                  CERTIFICATE OF SERVICE
 1

 2          I certify that on this March 14, 2019, PLAINTIFFS’ REPLY IN SUPPORT OF
 3   MOTION TO BIFURCATE was electronically filed with the Clerk of Court using the
 4
     CM/ECF system. Notice of this filing will be sent by operation of the Court’s electronic
 5
     filing system to the following:
 6

 7                                               Scott P Moore
                                                 Allison D. Balus
 8                                               Leigh Campbell Joyce
 9                                               David E. Kennison
                                                 Baird Holm, LLP
10                                               1700 Farnam Street, Suite 1500
                                                 Omaha, NE 68102
11
                                                 spmoore@bairdholm.com
12                                               abalus@bairdholm.com
                                                 lcampbell@bairdholm.com
13                                               dkennison@bairdholm.com
14

15                                               s/Eric Doyle
                                                 Eric Doyle, Legal Assistant
16
                                                 NICHOLS KASTER, PLLP
17

18

19

20

21

22

23

24

25

26

27

28
                                                    -8-
                            PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO BIFURCATE
